

117 HR 3470 IH: Myles Edward Scott Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3470IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mrs. Torres of California (for herself, Mrs. Napolitano, and Mr. Aguilar) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Health and Human Services to study State efforts to regulate certain uses of nitrous oxide, and for other purposes.1.Short titleThis Act may be cited as the Myles Edward Scott Act.2.FindingsCongress finds the following:(1)Nitrous oxide, also known as laughing gas, is regulated at the Federal level by the Food and Drug Administration as a food-grade propellant and designated medical gas.(2)The racing car industry also uses nitrous oxide to increase an engine’s power output by injecting it into an internal combustion engine.(3)Over 1 million adolescents and young adults in the United States have used nitrous oxide illicitly for recreational purposes.(4)Use of nitrous oxide can cause headaches, drowsiness, breathing difficulty, or asphyxia, which can lead to a lapse into unconsciousness or death.(5)Myles Edward Eddie Scott was killed in a single car accident on Interstate 10 in San Bernardino County, California, on June 5, 2014, one week after he earned his high school diploma, after the driver of the vehicle in which he was a passenger passed out after inhaling nitrous oxide.(6)The Food and Drug Administration’s Office of Criminal Investigations has investigated businesses that purport to sell nitrous oxide for car racing applications but knowingly sell nitrous oxide to customers solely for recreational drug use.(7)It is a violation of the law in many States to sell nitrous oxide for recreational purposes.(8)Studying the effectiveness of State laws prohibiting the recreational use of nitrous oxide is a necessary first step in examining what role the Federal Government should play to protect the health of the public in regards to recreational use of nitrous oxide.3.ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, in consultation with the Director of the Centers for Disease Control and Prevention, the Commissioner of Food and Drugs, the Assistant Secretary for Mental Health and Substance Use, the Administrator of the Environmental Protection Agency, the Chairman of the Consumer Product Safety Commission, and other relevant Federal agencies, shall—(1)conduct a study on State regulatory requirements with respect to nitrous oxide that is manufactured and sold for use in consumer applications; and(2)submit a report to Congress on the results of the study and containing recommendations for Federal requirements with respect to such manufacture and sale that are needed to protect human health and safety.